United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2118
                                     ___________

United States of America,               *
                                        *
             Plaintiff - Appellee,      *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
John A. Jetter,                         *
                                        * [UNPUBLISHED]
             Defendant - Appellant.     *
                                   ___________

                               Submitted: April 9, 2007
                                  Filed: April 17, 2007
                                   ___________

Before MURPHY, BRIGHT, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      John Jetter appeals the 54 month sentence imposed by the district court1 upon
revocation of his supervised release. We affirm.

      Jetter originally pled guilty to conspiracy to distribute cocaine base, in violation
of 21 U.S.C. § 846 (a Class A felony). Because of his substantial assistance to the
government the district court departed from a mandatory life term of imprisonment
and sentenced him in February 1998 to 132 months in prison and 10 years of

      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
supervised release. See 21 U.S.C. § 841(b)(1)(A) (minimum life term if two or more
prior convictions for felony drug offense); 18 U.S.C. § 3559(a)(1) (offense
classification). Jetter began serving his initial term of supervised release in July 2004.
It was revoked in December 2004, and the district court thereafter imposed a sentence
of 6 months in prison and 115 months of supervised release. He began serving that
term of supervised release in June 2005, and in December 2005 he was arrested in
connection with domestic abuse. At his revocation hearing Jetter admitted violating
two of the conditions of his supervised release by using drugs and possessing a device
designed to subvert drug testing, and the district court found he had also committed
domestic assault in violation of a third condition. The court revoked his supervised
release, and although the recommended guideline range was 5 to 11 months, the court
sentenced Jetter to 54 months, the maximum sentence permitted in light of the 6
months served on his earlier revocation. See 18 U.S.C. § 3583(e)(3) (5 year
maximum revocation sentence if underlying offense was Class A felony). Jetter
argues that his sentence was unreasonable.

       The sentence was within the statutory limits and was based upon the district
court’s consideration of Jetter's history on supervised release and other appropriate
factors under 18 U.S.C. § 3553(a). See United States v. Tyson, 413 F.3d 824, 825
(8th Cir. 2005) (per curiam) (revocation sentences are reviewed for unreasonableness
in accordance with United States v. Booker, 543 U.S. 220 (2005)). We conclude that
the 54 month revocation sentence was not unreasonable and therefore not an abuse of
discretion. See United States v. Larison, 432 F.3d 921, 922-24 (8th Cir. 2006) (60
month sentence no abuse of discretion with multiple violations and 5-11 month
recommendation; court must consider all relevant § 3553(a) factors but need not make
specific findings on each).

      Accordingly, we affirm.
                     ______________________________



                                           -2-